Case 2:19-cv-02299-SHL-cgc Document 21 Filed 02/05/20 Page 1 of 2                     PageID 92




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

ANDREA HOOD,                                    )
                                                )
       Plaintiff,                               )
                                                )     Case No. 2:19-cv-2299-SHL-cgc
v.                                              )
                                                )
STEVEN T. MNUCHIN, Secretary of the             )
Treasury,                                       )
                                                )
       Defendant.                               )


                      STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff Andrea Hood and Defendant Steven T.

Mnuchin, Secretary of the Treasury, hereby state that they have resolved the above captioned

matter and request that this matter be dismissed with prejudice, with each party to bear her or its

own fees and costs.

                                                     Respectfully submitted,

                                                     D. MICHAEL DUNAVANT
                                                     UNITED STATES ATTORNEY

                                                     s/Eileen Kuo
                                                     Monica M. Simmons-Jones (TN #18892)
                                                     Eileen Kuo (TN #27365)
                                                     Assistant United States Attorney
                                                     167 North Main Street, Suite 800
                                                     Memphis, Tennessee 38103
                                                     Telephone (901) 544-4231
                                                     eileen.kuo@usdoj.gov


                                                     s/James R. Becker (with permission)
                                                     James R. Becker, Jr. (16582)
                                                     5100 Poplar Ave., Suite 2606
                                                     Memphis, TN 38137
Case 2:19-cv-02299-SHL-cgc Document 21 Filed 02/05/20 Page 2 of 2                     PageID 93




                                                     (901) 881-6205
                                                     Attorney for Plaintiff
                                                     jrb@beckerlawfirm.net


                                CERTIFICATE OF SERVICE

     I hereby certify that on the 5th day of February, 2020, I filed the foregoing via this Court’s
CM/ECF electronic filing system, which automatically served the below counsel of record:

               James R. Becker, Jr.
               5100 Poplar Ave., Suite 2606
               Memphis, TN 38137
               Counsel for Plaintiff

                                                     s/Eileen Kuo
                                                     Assistant U.S. Attorney




                                                2
